Case: 12-30197       Document: 00512014939         Page: 1     Date Filed: 10/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2012
                                     No. 12-30197
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

SHAHEED CLAIBORNE,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CR-74-2




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Pursuant to a plea agreement, Shaheed Claiborne pleaded guilty of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30197    Document: 00512014939      Page: 2   Date Filed: 10/10/2012

                                  No. 12-30197

attempting to possess contraband while in prison. He challenges his sentence
of one year and one day, which was at the low end of the guideline range.
      Claiborne disputes the district court’s decision to increase his offense level
by two levels for his role in the offense. Citing application note 4 to U.S.S.G.
§ 3B1.1, Claiborne contends that his conduct did not meet the criteria used to
determine whether a defendant played an organizing role. He contends that he
and his codefendant shared equal responsibility in the criminal activity.
      We review for clear error a factual finding regarding a defendant’s role in
the offense. United States v. Delgado, 672 F.3d 320, 344 (5th Cir. 2012), petition
for cert. filed (May 22, 2012) (No. 11-10492). A two-level increase in the offense
level is warranted “[i]f the defendant was an organizer, leader, manager, or
supervisor in” certain criminal activities. U.S.S.G. § 3B1.1(c).
      The application note relied on by Claiborne—application note 4—is irrele-
vant, because it identifies factors that distinguish a defendant who has a leader-
ship or organizational role in an offense from one who is merely a manager or
supervisor for purposes of determining whether a four- or three-level adjustment
is warranted. See § 3B1.1, comment (n.4). Claiborne received only a two-level
increase under § 3B1.1(c), which makes no distinction among leaders, organiz-
ers, managers, and supervisors. See § 3B1.1(c).
      Moreover, the court’s decision was not clearly erroneous. Evidence pre-
sented at sentencing showed that Claiborne, through his contacts inside and
outside prison, made all the arrangements necessary for his codefendant to
obtain marihuana and deliver it to Claiborne at the prison. Claiborne then pro-
vided instructions to his codefendant. That evidence was sufficient for the court
to conclude that Claiborne directed his codefendant throughout the commission
of the crime, which was sufficient to warrant the enhancement. See § 3B1.1,
comment. (n.2).
      Claiborne contends that his sentence was greater than necessary to
achieve the purposes of sentencing. Specifically, he argues that the district court

                                         2
   Case: 12-30197    Document: 00512014939      Page: 3   Date Filed: 10/10/2012

                                  No. 12-30197

should have taken into account his good behavior while on supervised release,
that he was the caretaker for his mother who had become paralyzed while he
was on supervised release, and that the state will have to pay for his mother’s
care while he is imprisoned. He also points out that while on supervised release,
he received mental-health treatment and participated in volunteer activities in
his community.
      Our review of the reasonableness of the sentence is for abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007). We presume that a within-guide-
line sentence, like Claiborne’s, is reasonable. See United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). The district court heard testimony from Clai-
borne’s mother regarding all the issues that Claiborne now raises. The court
then carefully considered each of the 18 U.S.C. § 3553(a) factors in turn, pointing
out that some of them militated in favor of a lower sentence but ultimately con-
cluding that, on balance, the factors as a whole supported a sentence at the low
end of the guideline range. Claiborne’s arguments amount to a disagreement
with the balance that the district court struck, but this court will not reweigh
the sentencing factors. See United States v. McElwee, 646 F.3d 328, 344 (5th Cir.
2011).   Claiborne has not rebutted the presumption that his sentence is
reasonable.
      AFFIRMED.




                                        3